        Case 6:20-cv-01151-ADA Document 16 Filed 04/09/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SYMMETRIX VIDEO SYSTEMS LLC,

                   Plaintiff,
                                                   Civil Action No.: 6:20:cv-1151-ADA
       v.
                                                   JURY TRIAL DEMANDED
CISCO SYSTEMS, INC,

                  Defendant.


                                CASE READINESS STATUS REPORT

       Plaintiff Symmetrix Video Systems LLC and Defendant Cisco Systems,

Inc. hereby provide the following status report in advance of the initial Case

Management Conference (CMC).

                                    FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on December 16, 2020. There has been one

extension for a total of 31 days.

                        RESPONSE TO THE COMPLAINT

      Defendant has responded to the Complaint by way of an Answer. No

 counterclaims were filed.

                                  PENDING MOTIONS

       There are no pending motions.


                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There are no related cases in this Judicial District, including no other cases

where a common patent is asserted.
         Case 6:20-cv-01151-ADA Document 16 Filed 04/09/21 Page 2 of 3




                      IPR, CBM, AND OTHER PGR FILINGS

        There are no known IPR, CBM, or other PGR filings.

               NUMBER OF ASSERTED PATENTS AND CLAIMS

        Plaintiff has asserted one patent and a total of one claim.

                  APPOINTMENT OF TECHNICAL ADVISER


        The parties do not request a technical adviser to be appointed to the case to

 assist the Court with claim construction or other technical issues.

                           MEET AND CONFER STATUS

       The parties are continuing to meet and confer about a pre-Markman issue. If the issue

remains unresolved, Cisco may request to raise it at the CMC.

                                              Respectfully submitted,

 Dated: April 9, 2021                        DEVLIN LAW FIRM LLC

                                             /s/ Alex Chan
                                             Timothy Devlin (Pro Hac Vice to be Applied For)
                                             Alex Chan
                                             Wilmington, DE 19806
                                             Telephone: (302) 449-9010
                                             Facsimile: (302) 353-4251
                                             tdevlin@devlinlawfirm.com
                                             achan@devlinlawfirm.com

                                             Attorneys for Plaintiff Cisco Systems, Inc.
         Case 6:20-cv-01151-ADA Document 16 Filed 04/09/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on April 9, 2021.

                                               /s/ Alex Chan
                                               Alex Chan
